United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0600
Issued: July 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from a November 29, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has established more than two percent permanent
impairment of his left lower extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On September 24, 2015 appellant, then a 51-year-old tractor trailer operator, filed a
traumatic injury claim (Form CA-1) alleging that on that date he twisted his left knee while
unloading a trailer. On October 28, 2015 OWCP accepted appellant’s claim for unspecified tear
1

5 U.S.C. § 8101 et seq.

of unspecific meniscus left knee.
October 31, 2015.

The record indicates that appellant stopped work on

On December 2, 2015 appellant underwent surgery performed by Dr. Paul J. Sienkiewicz,
a Board-certified orthopedic surgeon. Dr. Sienkiewicz listed the procedure as “arthroscopy with
medial meniscectomy.” He noted mild synovitis throughout the knee with a small clear serous
effusion. Dr. Sienkiewicz noted mild degenerative changes in all three compartments, but saw
no exposed bone or large flaking off pieces. He noted that the anterior cruciate ligament and the
posterior cruciate ligament were intact, that the patella tracked normally, and ligaments were
stable in all directions. Dr. Sienkiewicz noted a flap tear of the posterior horn of the medial
meniscus.
Appellant returned to full-duty work on January 16, 2016.
On June 14, 2016 appellant filed a claim for a schedule award (Form CA-7). In support
of his claim, he submitted a May 24, 2016 progress report wherein Dr. Sienkiewicz indicated that
appellant’s left knee had healed following the medial meniscectomy and that he reached an end
point of healing with no recent change and no expected change in the immediate future.
Appellant noted that he was six months post left knee arthroscopy with meniscectomy for workrelated meniscus tear. Dr. Sienkiewicz reported that appellant had returned to full-duty work and
was doing well, although he had a few knee symptoms, including a slight feeling of looseness
and occasional medial pain. He noted that appellant walked with no limp and had knee motion
of 0 to 125 degrees on the left and 130 degrees on the right. Dr. Sienkiewicz further noted no
effusion, very minimal medial joint space tenderness, and stable ligaments. He opined that
appellant had five percent permanent impairment of the left knee related to residual symptoms
including a slight loss of range of motion, some difficulty squatting, and the loss of the meniscal
cartilage.
By letter dated June 28, 2016, OWCP asked Dr. Sienkiewicz to provide an impairment
rating utilizing the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th edition 2009) (hereinafter A.M.A., Guides).
In a July 12, 2016 note, Dr. Sienkiewicz indicated that appellant had reached maximum
medical improvement as of the date of his last visit on May 23, 2016. He indicated that appellant
had five percent permanent impairment of the left knee due to the employment-related injury of
September 24, 2015. Dr. Sienkiewicz noted that elements of impairment included pain,
weakness, stiffness, and loss of meniscal tissue due to a meniscal tear.
By memorandum dated September 24, 2015, OWCP requested that a district medical
adviser evaluate appellant’s claim under the A.M.A., Guides with regard to impairment to his left
lower extremity. In an October 18, 2016 response, the medical adviser opined that appellant had
two percent permanent impairment of the left lower extremity pursuant to the A.M.A., Guides,
Table 16-3, page 509. He noted that, although the operative report of December 2, 2015 listed
the procedure as an arthroscopy with medial meniscectomy, the body of the report clearly
indicated that appellant only underwent a partial medial meniscectomy.

2

By decision dated November 29, 2016, OWCP issued a schedule award for two percent
permanent impairment of the left lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.5
The sixth edition requires identifying the impairment class for the diagnosed condition
Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).6 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.8
ANALYSIS
OWCP accepted appellant’s claim for tear of unspecified meniscus left knee. It issued a
schedule award for two percent permanent impairment of the left lower extremity based on the
opinion of OWCP’s medical adviser.
The Board finds that the case is not in posture for decision.

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
6

A.M.A., Guides 494-531.

7

Id. at 521.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

3

Appellant’s treating physician, Dr. Sienkiewicz, found that appellant had five percent
permanent impairment of the left lower extremity. With regard to knee impairment, the A.M.A.,
Guides provides a regional grid at Table 16-3.9 Dr. Sienkiewicz did not reference this table in
reaching his conclusion, nor did he make any other reference to the A.M.A., Guides. A
physician must support his impairment rating by specifically referencing tables or other
provisions of the A.M.A., Guides and explaining the application of the provisions.10 As
Dr. Sienkiewicz did not properly apply the A.M.A., Guides, his opinion on permanent
impairment is of diminished probative value.11
Consistent with its procedures,12 OWCP properly referred the matter to a district medical
adviser for an opinion regarding appellant’s permanent impairment in accordance with the sixth
edition of the A.M.A., Guides. In an October 18, 2016 opinion, the medical adviser indicated
that appellant had two percent permanent impairment of his left lower extremity. In reaching
this conclusion, he applied Table 16-3 of the A.M.A., Guides. Pursuant to Table 16-3, when
evaluating meniscal injury, different figures are applied depending on whether appellant
underwent a partial meniscectomy or a total meniscectomy. The medical adviser indicated that,
although Dr. Sienkiewicz’s operative report of December 2, 2015 noted that he had conducted an
arthroscopy with medial meniscectomy, the body of the operative report indicated that he only
conducted a partial medial meniscectomy. There is no rationale or explanation for this
conclusion as he did not explain how or why the operative report confirmed that the surgery
performed was limited to a partial medial meniscectomy.
The Board also finds that while the medical adviser concluded that appellant had two
percent permanent impairment of the left lower extremity pursuant to Table 16-3 of the A.M.A.,
Guides, he also failed to note and apply grade modifiers as required by the A.M.A., Guides.13
On remand the medical adviser must also explain how the grade modifiers apply to arrive at
appellant’s impairment rating. If the medical adviser determines that a second opinion
evaluation is necessary, OWCP shall refer appellant for a second opinion evaluation.14
The case will be remanded for OWCP to ask the medical adviser for clarification of his
opinion, as previously discussed. After such further development as is deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
9

A.M.A., Guides 509, Table 16-3; see also S.H., Docket No. 17-0174 (issued May 8, 2017).

10

T.M., Docket No. 15-1477 (issued October 22, 2015).

11

D.M., Docket No. 16-1166 (issued October 25, 2016).

12

Supra note 8.

13

See Section 16.3, A.M.A., Guides 515-30.

14

Supra note 8 at Chapter 2.810.9(b)(6) (June 2015).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2016 is set aside and the case is remanded for
further action consistent with this decision of the Board.
Issued: July 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

